                                                                                Case 6:19-ap-01044-SC              Doc 1 Filed 02/26/19 Entered 02/26/19 18:15:04          Desc
                                                                                                                   Main Document     Page 1 of 6


                                                                                 1   Larry D. Simons CLS-B (CA Bar No. 179239)
                                                                                     larry@lsimonslaw.com
                                                                                 2   CHAPTER 7 TRUSTEE
                                                                                     7121 Magnolia Avenue
                                                                                 3   Riverside, California 92504
                                                                                     Telephone: (951) 686-6300
                                                                                 4   Facsimile: (951) 742-4733

                                                                                 5

                                                                                 6

                                                                                 7                                 UNITED STATES BANKRUPTCY COURT

                                                                                 8                   CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION

                                                                                 9
                                                                                10   In re                                                 Case No. 6:15-bk-14566 SC
                                                                                11   HALO SPORTS BAR AND GRILL, INC.,                      Adv. Proc No.
                                     TEL. (951) 686-6300 • FAX (951) 742-4733
Larry D. Simons, Chapter 7 Trustee




                                                                                12                    Debtor.                              Chapter 7
                                             Riverside, California 92504
                                               7121 Magnolia Avenue




                                                                                13                                                         COMPLAINT FOR DECLARATORY
                                                                                     LARRY D. SIMONS, Solely in his Capacity as            RELIEF AND DETERMINATION OF
                                                                                14   Chapter 7 Trustee,                                    VALIDITY OF LIEN(S)
                                                                                15                    Plaintiff,
                                                                                                                                           DATE: To be set by Summons
                                                                                16   v.                                                    TIME: To be set by Summons
                                                                                                                                           PLACE: Ctrm 126
                                                                                17   COUNTY OF SAN BERNARDINO, CITY OF                     3420 Twelfth Street
                                                                                     HESPERIA                                              Riverside, California 92501
                                                                                18
                                                                                                      Defendants,
                                                                                19

                                                                                20   TO THE HONORABLE SCOTT CLARKSON, UNITED STATES BANKRUPTCY JUDGE
                                                                                21   AND DEFENDANT(S):
                                                                                22           For his Complaint for Declaratory Relief (the “Complaint”), against the defendant(s),
                                                                                23   County of San Bernardino and City of Hesperia (collectively, the “Defendants”), plaintiff, Larry D.
                                                                                24   Simons, the duly appointed, qualified and acting Chapter 7 Trustee for the estate of the debtor, Halo
                                                                                25   Sports Bar and Grill, Inc. (the “Debtor”), hereby alleges as follows:
                                                                                26           ///
                                                                                27           ///
                                                                                28

                                                                                                                                       1
                                                                                                   COMPLAINT FOR DECLARATORY RELIEF AND DETERMINATION OF VALIDITY OF
                                                                                                                               LIEN(S)
                                                                                Case 6:19-ap-01044-SC           Doc 1 Filed 02/26/19 Entered 02/26/19 18:15:04               Desc
                                                                                                                Main Document     Page 2 of 6


                                                                                 1                   STATEMENT OF JRISDICTION, PARTIES AND PROCEEDINGS
                                                                                 2           1.       This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157(b)(1)
                                                                                 3   and 1334(a), as this is a core proceeding under 28 U.S.C. § 157(b)(2)(O). Venue properly lies in
                                                                                 4   this judicial district pursuant to 28 U.S.C. § 1409(a), in that the instant proceeding is related to a
                                                                                 5   case under Title 11 of the United States Code which is still pending.
                                                                                 6           2.       Plaintiff, Larry D. Simons, (the “Trustee” or “Plaintiff”) is the duly appointed,
                                                                                 7   qualified and acting Chapter 7 trustee of the bankruptcy estate (the “Estate”) created in the instant
                                                                                 8   chapter 7 bankruptcy case pending in the Riverside Division of the Central District of California
                                                                                 9   which is styled In re Halo Sports Bar and Grill, Inc., Case Number 6:15-bk-14566 SC (the
                                                                                10   “Bankruptcy Case”).
                                                                                11           3.       Halo Sports Bar and Grill, Inc. (the “Debtor”) is the debtor in the Bankruptcy Case,
                                     TEL. (951) 686-6300 • FAX (951) 742-4733
Larry D. Simons, Chapter 7 Trustee




                                                                                12   and initiated this case by filing a voluntary petition for relief under Chapter 11 of Title 11 of the
                                             Riverside, California 92504
                                               7121 Magnolia Avenue




                                                                                13   United States Code on May 6, 2015 (the “Petition Date”). The case was converted to Chapter 7 by
                                                                                14   court order dated July 21, 2015. Plaintiff was appointed as the trustee after the case was converted
                                                                                15   to Chapter 7.
                                                                                16           4.       Plaintiff is informed and believes, and on that basis alleges thereon, that all times
                                                                                17   mentioned herein, Defendant, County of San Bernardino, (the “County”) is a governmental
                                                                                18   municipality within the jurisdiction of this Court.
                                                                                19           5.       Plaintiff is informed and believes, and on that basis alleges thereon, that all times
                                                                                20   mentioned herein, Defendant, City of Hesperia, (the “City”) is a governmental municipality within
                                                                                21   the jurisdiction of this Court.
                                                                                22                                     GENERAL FACTUAL ALLEGATIONS
                                                                                23           6.       The instant complaint (the “Complaint”) against the Defendants initiates an
                                                                                24   adversary proceeding in which Plaintiff is seeking a declaratory judgment which determines that
                                                                                25   certain fees, which Defendants allege are part of their tax liens recorded against the real property
                                                                                26   located at 17122 Main Street, Hesperia, California 92345 (the “Property”) are void. The Complaint
                                                                                27   also seeks a determination that the amount of property tax sought by the County for 2016 and
                                                                                28

                                                                                                                                           2
                                                                                                  COMPLAINT FOR DECLARATORY RELIEF AND DETERMINATION OF VALIDITY OF
                                                                                                                              LIEN(S)
                                                                                Case 6:19-ap-01044-SC           Doc 1 Filed 02/26/19 Entered 02/26/19 18:15:04                Desc
                                                                                                                Main Document     Page 3 of 6


                                                                                 1   2017/2018 was grossly inflated and not owing.
                                                                                 2          7.       As of the Petition Date, Debtor owned the Property.
                                                                                 3          8.       On July 23, 2015, prior to the appointment of Plaintiff, the County obtained relief
                                                                                 4   from the automatic stay pursuant to 11 U.S.C. § 362(d)(4) on account of Debtor’s delinquent
                                                                                 5   property taxes related to the Property (the “RFS Motion”). Pursuant to the RFS Motion, the County
                                                                                 6   alleges that Debtor owed in excess of $62,000.00 in delinquent property taxes.
                                                                                 7          9.       The night before the County’s scheduled tax sale in August 2015, the physical
                                                                                 8   structure on the Property was destroyed in a fire. Thus after the fire, all that remained at the
                                                                                 9   Property was raw land and a portion of the structure’s concrete foundation. As a result of the fire,
                                                                                10   the County postponed its tax sale to May 13, 2016.
                                                                                11          8.       Trustee made a claim against the Property insurance issued by Seneca Insurance and
                                     TEL. (951) 686-6300 • FAX (951) 742-4733
Larry D. Simons, Chapter 7 Trustee




                                                                                12   upon receipt of funds received pursuant to a compromise motion approved by the Court on inset
                                             Riverside, California 92504
                                               7121 Magnolia Avenue




                                                                                13   date, wired (the amount demanded by the County) approximately $65,000 to the County in order to
                                                                                14   redeem the Property and prevent the County’s tax sale from going forward (the “Redemption
                                                                                15   Monies”), thereby saving the Estate’s interest in the Property.
                                                                                16          9.       The County acknowledged receipt of the monies from the Trustee and rescinded its
                                                                                17   pending tax sale.
                                                                                18          10.      Trustee thereafter marketed the Property for sale and after accepting an offer to
                                                                                19   purchase the Property, Trustee filed a motion to sell the Property pursuant to 11 U.S.C. § 363(b) and
                                                                                20   (f) (the “Sale Motion”).
                                                                                21          11.      The County opposed the Sale Motion alleging that it was owed additional sums as
                                                                                22   property taxes for the 2016 year despite having received the entire Redemption Monies (the “Sale
                                                                                23   Opposition”) it had demanded. In its Sale Opposition, the County alleged that it was owed not less
                                                                                24   than $5,200.00 related to 2016 Property Taxes.
                                                                                25          12.      The County further argued that the 2017-2018 property taxes in the amount of
                                                                                26   $5,738.31 would also be due on November 10, 2017.
                                                                                27          ///
                                                                                28

                                                                                                                                        3
                                                                                                  COMPLAINT FOR DECLARATORY RELIEF AND DETERMINATION OF VALIDITY OF
                                                                                                                              LIEN(S)
                                                                                Case 6:19-ap-01044-SC           Doc 1 Filed 02/26/19 Entered 02/26/19 18:15:04               Desc
                                                                                                                Main Document     Page 4 of 6


                                                                                 1          13.      Trustee sold the Property for $85,000.00 to an unrelated party pursuant to 11 U.S.C.
                                                                                 2   §§ 363(b) and (f). The Court entered an order approving the sale of the Property on October 4,
                                                                                 3   2017 as docket number 124 (the “Sale Order”).
                                                                                 4          14.      Pursuant to the terms of the Sale Order, the County’s tax liens, which are listed in the
                                                                                 5   Sale Order at Page 3, lines 11-28; Page 4, lines 2-17; Page 4, lines 21-28; and Page 5, lines 1-10
                                                                                 6   (the “Tax Liens”) have attached to the sales proceeds of the Property to the extent of the validity
                                                                                 7   and priority of their respective liens. A true and correct copy of the Sale Order is attached hereto as
                                                                                 8   Exhibit “1.”
                                                                                 9          15.      After the Sale Order became final, Trustee was unable to close escrow on the Sale of
                                                                                10   the Property due to the Payoff Demand submitted by the County to escrow based upon its Tax
                                                                                11   Liens. Based upon his inability to close, the Trustee was required to file a motion on shortened
                                     TEL. (951) 686-6300 • FAX (951) 742-4733
Larry D. Simons, Chapter 7 Trustee




                                                                                12   notice pursuant to Local Bankruptcy Rule 9075-1 on November 7, 2017 titled, “Motion for
                                             Riverside, California 92504
                                               7121 Magnolia Avenue




                                                                                13   Clarification of Court Order and Request for Withdrawal of Charges Placed on County Tax Bill;
                                                                                14   Declarations of Stephen F. Biegenzahn and Scott H. Noskin in Support Thereof” (the “Clarification
                                                                                15   Motion”).
                                                                                16          16.      In the Clarification Motion, Trustee contended that the County’s demand to escrow
                                                                                17   included items that were not raised by the County prior to the Sale Order being entered. These
                                                                                18   items were: (1) a Hesperia Code Enforcement Fee in the amount of $11,097.86 and (2) a
                                                                                19   Community Development Fee in the amount of $6,171.30 (collectively, the “Disputed City Fees”).
                                                                                20          17.      Trustee contends that the Disputed City Fees are neither property taxes nor ad
                                                                                21   valorem taxes that should have been included in the County’s payoff demand to escrow and thus
                                                                                22   should not attach to the Sales Proceeds.
                                                                                23          18.      The County opposed the Clarification Order, alleging that the City charged the fees
                                                                                24   to the Estate and that the Disputed City Fees constituted special assessments which are subsequently
                                                                                25   collected by the County.
                                                                                26          ///
                                                                                27          ///
                                                                                28

                                                                                                                                        4
                                                                                                  COMPLAINT FOR DECLARATORY RELIEF AND DETERMINATION OF VALIDITY OF
                                                                                                                              LIEN(S)
                                                                                Case 6:19-ap-01044-SC          Doc 1 Filed 02/26/19 Entered 02/26/19 18:15:04                  Desc
                                                                                                               Main Document     Page 5 of 6


                                                                                 1          19.     After the Court heard Trustee’s Clarification Motion, it issued an order on December
                                                                                 2   14, 2017 directing the Sale of the Property to close (the “Clarification Order”). The Clarification
                                                                                 3   Order directed that the delinquent real property taxes for 2016 be paid along with the undisputed
                                                                                 4   portion of the first installment of the 2017/2018 property taxes. The Clarification Order further
                                                                                 5   directed that the Disputed City Fees not be paid and attach to the net proceeds of the Sale.
                                                                                 6          20.     This Complaint seeks a determination of the validity of the Disputed City Fees and
                                                                                 7   the 2016 property taxes assessed by the County and be returned to the Estate with interest.
                                                                                 8                                          FIRST CLAIM FOR RELIEF
                                                                                 9           (For Declaratory Relief and Determination of Validity of Lien Against All Defendants)
                                                                                10          21.     Plaintiff realleges each and every allegation contained in paragraphs 1 through 20 of
                                                                                11   this Complaint and, by this reference, incorporates said allegations as though set forth fully herein.
                                     TEL. (951) 686-6300 • FAX (951) 742-4733
Larry D. Simons, Chapter 7 Trustee




                                                                                12          22.     An actual controversy has now arisen and now exists between Plaintiff and
                                             Riverside, California 92504
                                               7121 Magnolia Avenue




                                                                                13   Defendants concerning the validity of the Disputed City Fees.
                                                                                14          23.     Plaintiff contends that the Disputed City Fees are void as they are neither real
                                                                                15   property taxes nor ad valorem taxes and therefore they should not attach to the Property. Plaintiff
                                                                                16   further disputes the legitimacy of the Disputed City Fees.
                                                                                17          24.     Plaintiff further contends that the County assessed the value of the 2016 Tax Liens
                                                                                18   against the Property as if it still had improvements on it, despite having prior knowledge that a fire
                                                                                19   had destroyed the improved buildings and all that remained at the Property location was vacant
                                                                                20   land, thereby greatly reducing the value of the Property.
                                                                                21          25.     Plaintiff desires a judicial determination of his rights and duties and a declaration as
                                                                                22   to whether Plaintiff’s or Defendants’ interpretation of their respective rights is correct.
                                                                                23          WHEREFORE, Plaintiff prays for judgment as follows:
                                                                                24          1.      For a judgment declaring that the Disputed City Fees are void and to extent paid,
                                                                                25   should be returned to the Estate with interest; and
                                                                                26   ///
                                                                                27   ///
                                                                                28

                                                                                                                                           5
                                                                                                 COMPLAINT FOR DECLARATORY RELIEF AND DETERMINATION OF VALIDITY OF
                                                                                                                             LIEN(S)
                                                                                Case 6:19-ap-01044-SC          Doc 1 Filed 02/26/19 Entered 02/26/19 18:15:04             Desc
                                                                                                               Main Document     Page 6 of 6


                                                                                 1          2.      For a judgment that the amount of property tax that County was paid related to its
                                                                                 2   2016 taxes was grossly inflated as no improvements existed on the Property and that such funds, if
                                                                                 3   paid should be returned to the Estate with interest; and
                                                                                 4          3.      For costs and fees incurred herein; and
                                                                                 5          4.      For further relief as the Court deems just and proper.
                                                                                 6   Dated: 02/26/2019
                                                                                                                                           /s/Larry D. Simons
                                                                                 7                                                   Larry D. Simons, Chapter 7 Trustee
                                                                                 8

                                                                                 9
                                                                                10

                                                                                11
                                     TEL. (951) 686-6300 • FAX (951) 742-4733
Larry D. Simons, Chapter 7 Trustee




                                                                                12
                                             Riverside, California 92504
                                               7121 Magnolia Avenue




                                                                                13

                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                                                                        6
                                                                                                 COMPLAINT FOR DECLARATORY RELIEF AND DETERMINATION OF VALIDITY OF
                                                                                                                             LIEN(S)
